Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response to Applicant’s Arguments
Applicant’s arguments filed April 13, 2022 have been fully considered.
The amended claims 7-24 are allowed.
The amended claim 1 now includes the feature of “using a camera and an operational surface” of the original claims 5 and 6.  This feature had been rejected on the previous office action as well-known in the art (official notice) to use “a camera and an operational surface” to capture the image of a garment.  Yang’s Single view Image (figure 2) shows an example of the garment’s image captured by a camera and an operational surface (i.e., the human body surface).  The claimed “operational surface” does not specifically state as a plane or curved surface.  Applicant’s arguments uses the specification (e.g., figure 42) which does not specifically claim in the claims.  Moreover, Applicant’s figure 42 shows the captured image of a garment laid flat on a plane is also well-known in the art (Desmarais, claim 25; figure 2, [0044], [0060]).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

Claims 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance: obtaining a geometrical production model used for manufacturing of the garment; transforming the geometrical production model into a parametric production model based on a Non-Rigid Deformation algorithm comprising a combined loss function as follows:  E = α.Edata + ϫ.Esmooth + β. Enormal;
where Edata is a data loss function, Esmooth is a smoothness loss function, Enormal is a loss function which penalizes large angles between normals to neighboring triangles, and α, ϫ, and β are weight factors; and deriving the dimensional parameters of the garment from the parametric production model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (Physics-Inspired Garment Recovery from a Single-View Image) in view of DESMARAIS et al (2019/0272575).
As per claim 1, Yang teaches the claimed “method for determining dimensional parameters of a garment,” the method comprising the steps of: “determining a type of the garment” (Yang, page 1074, column 2, section Garment; 5.2 Garment Types, Patterns, and Parameters); “obtaining an image of the garment” (Yang, figure 2, Input); “determining feature points of the garment based on the type of the garment and the image of the garment’ (Yang, figure 3); and “obtaining dimensional parameters of the garment based on the feature points and the contour of the garment” (Yang, page 1708, column 2, ALGORITHM 1: Garment Parameter Identification, procedure SizingParamldentification(G, Starget). It is noted that Yang does not explicitly teach “determining a contour of the garment based on the image of the garment.” However, Yang’s Garment parameter Identification (figures 2 and 3), showing the identified garment generated from the Single-view Image (see also Desmarais, [0024], [0033], [0045], [0060]), suggests the determine of the garment’s contour is based on the image of the garment as claimed. 
It is noted that Yang does not explicitly teach “using a camera and an operational surface” to capture the image of the garment.  However, Yang’s captured “image of the garment” and obtained “dimensional parameters of the garment” suggests any well-known method of capture an image and analysis the captured image can be used.  Furthermore, Desmarais teaches that the image of the garment can be captured by a camera when laid-flat on a surface, and the captured image can be used to determined the garment’s dimensional parameters (Desmarais, claim 25; figure 2, [0044]).
Thus, it would have been obvious, in view of Desmarais, to configure Yang’s method as claimed by using the image of the garment, captured by a camera on an operational surface, to identify the shape, curve, contour, ... of the garment. The motivation is to reconstruct the garment for different poses and shapes/sizes (Desmarais, figure 2).

Claim 2 adds into claim 1 “wherein the steps are implemented as a computer vision algorithm based on a set of convolutional neural networks comprising a classifier neural network, a regressor neural network and a segmentor neural network’ which is obvious as Yang’s computer vision algorithm can be implemented on a neural network (e.g., a classifier neural network, a regressor neural network and a segmentor neural network) to classify the garment into the categories of shirt, pant, skirt, ….  The use of neural network as a classifier (e.g., types of cloth), or segmentation (e.g., parts of the garment) are well-known and widely used in the art.

Claim 3 adds into claim 1 “wherein the dimensional parameters of a garment include at least one of the following: a height, a distance, a girth and a distance along a curved surface” (Yang, figure 3; Desmarais, [0044]).

Claim 4 adds into claim 1 “wherein the image of the garment is a 2D image” (Yang, figure 2; Desmarais, figure 2, [0060]).

Claim 5 adds into claim 4 “wherein the operational surface including reference points disposed in predetermined locations, used for automatic calibration of the setup” (Desmarais, [0048] – the field of view 316 utilizes the reference element 330 to establish the image scale used on measuring the cloth; [0044] – the credit card 230 as a reference points to establish the image scale).  In Desmarais’s measurement of the cloth using its captured image, it is inherent that a camera calibration is needed for developing a machine vision application (measuring objects) and therefore a good estimation of the camera parameters is required to correctly measure the planar objects; furthermore, the camera calibration technique uses 3-D world points and their corresponding 2-D image points (e.g., using multiple images of a calibration pattern, such as a checkerboard).

Claim 6 adds into claim 4 “wherein the operational surface includes a grid of predetermined shape and size, and further including automatic calibration of the camera” (Desmarais, [0048] – the field of view 316 utilizes the reference element 330 to establish the image scale used on measuring the cloth; [0044] – the credit card 230 as a reference points to establish the image scale).  In Desmarais’s measurement of the cloth using its captured image, it is inherent that a camera calibration is needed for developing a machine vision application (measuring objects) and therefore a good estimation of the camera parameters is required to correctly measure the planar objects; furthermore, the camera calibration technique uses 3-D world points and their corresponding 2-D image points (e.g., using multiple images of a calibration pattern, such as a checkerboard).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616